Citation Nr: 9912755	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction with psychotic features, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an evaluation in excess of 50 percent for 
the veteran's depressive reaction with psychotic features.  
The Board issued decisions remanding this case for further 
development in November 1994, February 1996 and November 
1996.  That development has been completed, and the case is 
again properly before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's depressive reaction with psychotic features 
currently is manifested by not more than considerable 
industrial, occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships and overall considerable industrial 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
depressive reaction with psychotic features have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.125-4.132, Diagnostic Code 9400 
(1996); 4.125-4.130, Diagnostic Code 9400 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran has been afforded several relatively recent VA 
evaluations for his depressive reaction with psychotic 
features.  All of the reports referred to by the veteran in 
his communications with VA have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran contends that his depressive reaction with 
psychotic features causes extreme anxiety, frustration and 
mood swings which make his life very difficult.  Over the 
years, he has been troubled by manifestations of several 
chronic organic diseases, most notably tremors.  He has 
suggested that his disability rating is lower than it should 
be because his tremors have been attributed to an organic 
disease when in fact they should be considered part and 
parcel of his depressive reaction.  In that regard, the Board 
notes that medical information developed during the course of 
this appeal disclosed that there is no such relationship, the 
veteran has not appealed the denial of service connection for 
tremors, and that issue is not inextricably intertwined with 
the current issue on appeal.  

The veteran receives no ongoing psychiatric treatment but he 
has been treated by Kamlesh K. Aggarwal, M.D., since 1992, 
for multiple conditions, including anxiety and nervousness.  
Records from Dr. Aggarwal show notations on two occasions in 
1994 of anxiety treated with Tranxene.  

VA outpatient treatment records relate primarily to the 
veteran's other chronic diseases such as hypothyroidism, 
polyneuropathy, chronic obstructive pulmonary disease, benign 
prostatic hypertrophy, essential tremor, and hypertension.  
There are isolated notations of nervousness without findings 
of neuropsychiatric abnormality. 

The veteran underwent psychiatric examinations by the VA in 
1992, 1995, and 1997.  During the interview portion of the 
April 1992 examination, the veteran reported that he had been 
prescribed Tranxene as noted earlier but that he still 
experienced sleeplessness, frequent anger, mood swings, and 
difficulty concentrating.  He reported feeling extremely 
worried about his tremors and noted that he had become more 
isolated as they became more frequent.  He had withdrawn from 
social clubs he used to frequent.  Objectively, the veteran 
was alert, cooperative, and fully oriented.  There was no 
evidence of a thought disorder.  His memory and social 
judgment were intact, his speech was fluent and his affect 
was angry.  His mood was slightly depressed and he was 
concrete in interpretation of proverbs.  Tremors were 
observed.  The diagnosis was generalized anxiety disorder and 
Parkinson's disease.  

During VA examination for mental disorders conducted in 
February 1995, the veteran reported a low energy level 
despite normal sleep and normal appetite level.  He denied 
feelings of hopelessness, helplessness or guilt, and also 
denied crying spells, anhedonia, or any suicidal thoughts.  
The veteran reported that he had been married for many years, 
that he had two grown children, and that he had worked for 
about 23 years before being laid off in 1973.  On mental 
status examination, the veteran was cooperative.  His affect 
was appropriate and his mood euthymic.  His speech, thought 
content and perceptions were considered normal.  He was 
cognitively intact and fully oriented, with fair judgment and 
insight.  There was no pertinent psychiatric diagnosis.  The 
only diagnoses listed were the veteran's aforementioned 
organic, non-psychiatric medical problems.  

In an addendum to the February 1995 examination report, 
issued in May 1995, the examiner observed that the veteran 
had no Axis IV diagnosis, or stressors, and further noted 
that the veteran's current Global Assessment of Functioning 
(GAF) score (in February and May 1995) was 85, signifying 
either absent or minimal symptoms in all areas of 
functioning.  

In July 1997, the veteran underwent a special VA 
psychological evaluation in connection with the initial Board 
remand.  He complained of chronic, cyclical depression which 
had progressively worsened since military service, becoming 
particularly severe during the three years prior to the 
examination.  He described current anxiety, nervousness, 
irritability, emotional lability, and sleep disturbance.  He 
expressed hopelessness about his future.  He reported the 
aforementioned social history and noted that he retired from 
work in 1976.  A battery of psychological tests were 
performed and behavioral observations were made.  The veteran 
was found to be irritable, guarded, and slightly agitated, 
and evasive.  He was fully oriented and displayed no 
cognitive difficulties.  There was no evidence of psychotic 
process, delusional thinking or suicidal ideation.  The 
clinical results showed severe symptoms of depression, 
complicated by anxiety over physical health concerns, and 
excessive worry.  His level of functioning was considered 
poor.  The diagnosis was dysthymia and stressors noted 
included limited income and poor physical health.  The 
current GAF was 50, representing, according to the 
psychologist, moderate functional impairments in health, work 
and social relationships.  

A VA psychiatric was evaluation conducted later in July 1997.  
At that examination, the veteran reiterated his assertion 
that the tremors he experiences were not parkinsonian but 
rather directly related to his nervous condition.  He 
reported that he no longer had a prescription for Tranxene, 
and that because he had always been averse to taking 
medication, he never actually took this medication when it 
was prescribed years ago.  He reported that he experienced 
difficulty performing routine self-care, feeding and other 
tasks because of his tremors.  He would shake more when 
nervous.  The whole problem had made him irritable and angry.  
He slept about five hours per night.  He recently had 
fleeting suicidal ideas without a plan.  He reported that he 
was angry because he had been waiting for his psychiatric 
evaluation that day.  He felt depressed every day.  He had 
often lashed out at his wife and then felt regret.  Mostly, 
he watched television and helped his wife perform chores 
around the house as his tremors would permit.  He kept to 
himself, whereas he used to go to clubs.  Many of his old 
friends were deceased.  He did not go to bars to socialize 
anymore because he no longer drank alcohol.  He still 
performed his own personal hygiene.  

Objectively, the veteran was cooperative.  His speech was 
relevant and coherent.  His thinking was not disjointed.  He 
was oriented and his memory was intact.  His intelligence was 
estimated as average.  He recalled a remote (over 10 years 
previous) history of hearing voices.  He could perform serial 
counting and abstraction.  Insight and judgment were good.  
The veteran was angry and irritable, primarily due to the 
long waiting period he experienced on the day of the 
examination.  

The examiner opined that the veteran had experienced no 
significant symptom change over the past five or ten years 
but that his symptoms of depression impaired his 
socialization and leisure activity.  Further, no evidence of 
psychosis was noted; instead, it was observed that there was 
improvement.  The diagnosis was dysthymia.  Noted stressors 
included thyroid problems, financial problems, health 
problems and being upset towards VA regarding his benefits.  
His GAF was 50, current and in the past five years. 

The veteran's depressive reaction with psychotic features has 
been rated as 50 percent disabling under Diagnostic Code 9400 
since 1949.  During the course of this appeal, VA issued new 
regulations for the evaluation of psychiatric disabilities, 
effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Prior to November 7, 1996, a condition such as depressive 
reaction with psychotic features was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  Under 
this formula, a 50 percent evaluation was appropriate where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation was warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The 100 percent evaluation may 
be assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation, 
gross repudiation of reality, or unemployability. See 38 
C.F.R. § 4.132, Diagnostic Code 9411;  Johnson v. Brown, 7 
Vet. App. 95, 96 (1994);  see also 38 C.F.R. § 4.21.

Under the revised criteria, where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the former rating criteria in relation to the 
veteran's depressive reaction with psychotic features as 
manifested prior to November 7, 1996, the Board finds that 
the veteran's emotional disability picture is most consistent 
with the 50 percent rating and does not warrant an increased 
evaluation.  The evidence does not suggest that his symptoms 
overall result in more than considerable industrial 
impairment.  The veteran may well demonstrate impairment in 
his ability to maintain effective relationships, as shown 
through his own statements.  However, the psychoneurotic 
symptoms are comparatively minimal, as reflected in the 
examination reports, and do not approach the severity 
contemplated by a 70 percent rating.  The veteran has not 
demonstrated psychoneurotic symptoms which cause severe 
impairment with regard to obtaining and retaining employment.  
He has repeatedly stated that he stopped working in the mid 
1970's for reasons unrelated to his service-connected 
disability.  Furthermore, there is minimal evidence of 
criteria for a 50 percent rating under either the former 
criteria, including no more than moderate restriction in 
flexibility and efficiency.  The veteran has stated that he 
is still able to assist his wife with chores.  The record is 
replete with reference to the fact that any impairment in the 
veteran's ability to perform routine daily tasks is 
attributable to his nonservice-connected tremors.  

Regarding the degree of disability present as of the 
effective date of the revised criteria, the veteran's 
disability does not suggest an evaluation in excess of 50 
percent.  There is no more than minimal impairment of 
abstract thinking.  There is evidence of moderate to severe 
disturbances of motivation and mood, which is appropriately 
reflective of the 50 percent rating.  The veteran minimally 
exhibits most of the remaining symptoms described in the 
revised regulation to the requisite degree.  For example, the 
clinical evidence does not show that the veteran suffers from 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks which occur at least once a week; difficulty in 
understanding complex commands; or impairment of short and 
long-term memory.  

Moreover, there has been little or no outpatient treatment, 
and the veteran admittedly takes no medication.  There is no 
reported memory loss of any sort or problems with retention 
of only highly learned material or forgetting to complete 
tasks.  He has repeatedly been shown to function 
satisfactorily in terms of routine behavior and conversation.  
The evidence does not demonstrate aberrant speech or affect 
which would warrant a higher rating.  

The Board appreciates the veteran's contention that his 
tremors have been exacerbated by his nervousness and vice 
versa.  Nonetheless, there is simply no medical evidence that 
a condition involving tremors is part and parcel of his 
current psychiatric disability.  In making this decision, the 
Board has considered the entire record as discussed in this 
decision.  

The veteran appears to enjoy at least some limited activity 
with his wife.  Furthermore, he has reported that he does 
assist his wife in the performance of routine daily 
activities.  Moreover, although he may not socialize in a 
conventional way, it is undisputed that he engages in 
discourse with his wife.  These actions suggest sustained 
social and occupational capabilities well within the 
limitations contemplated by a 50 percent rating.  He does no 
appear to demonstrate suicidal ideation or obsessional 
rituals, for example, as contemplated by the revised 70 
percent rating criteria.  Further, there is no evidence of 
near continuous panic or depression, impaired impulse 
control, spatial disorientation or other behaviors suggestive 
of a higher evaluation.  

The veteran has recently received multiple GAF scores.  The 
GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125.  Under the 
Diagnostic Criteria from DSM-IV, and as noted by one of the 
veteran's examiners, the score of 85 is appropriate where 
symptoms are absent or minimal and no functional impairment.  
A score of 50 is appropriate where there are serious symptoms 
and impairment of functioning.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  

The two GAF scores in the claims file are varied and provide 
a global level of functioning at a point in time.  Overall, 
the records generally suggest that the veteran's level of 
functioning is closer to 85 than 50.  Such a score is 
considered indicative of the veteran's level of functioning 
because of the mild to moderate objective findings noted 
during the examinations despite any ongoing mental health 
treatment or medication.  The symptoms associated with the 
GAF score of 85 are more consistent with findings in the 
record as a whole and also with activities described by the 
veteran.  Even if the lower reported GAF score were 
representative of the veteran's overall level of functioning, 
that score, in the context of the rest of the record, would 
not satisfy the criteria for an increased evaluation under 
the former or revised criteria.  Overall, as reported on the 
most recent VA examination from July 1997, the veteran's 
psychiatric symptoms have remained relatively stable in 
recent years.  

The Board finds that the veteran's depressive reaction with 
psychotic features, is most consistent with the 50 percent 
evaluation.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt throughout the 
decision-making process; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no assertion or 
showing that the veteran's disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  

Although the veteran has been unemployed throughout this 
appeal period, the record indicates that he retired in the 
1970s after working for many years.  There is no indication 
that his retirement was prompted by his psychiatric 
condition.  There are no related circumstances which would 
preclude work, especially since the tremors may not be 
associated with the service-connected disability.  Therefore, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not demonstrated in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 50 percent for depressive reaction 
with psychotic features is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

